Title: From Thomas Jefferson to William Lindsay, 10 January 1791
From: Jefferson, Thomas
To: Lindsay, William



Sir
Philadelphia Jan: 10. 1791.

I have duly recieved your favor of Dec. 11. and return you many thanks for the advance you were so kind as to make for the freight of my furniture which I now inclose to you, that is to say fifty dollars thirty six cents. Having seen the arrival of the vessel announced I immediately wrote to Capt. Maxwell to ask the favor of him to do for me what was necessary. Your letter came to hand before an answer could have come from him. I wrote at the same time to Mr. James Brown merchant at Richmd. to recieve the furniture and pay any expences on it. I have his answer that he will do it. So that I have only to ask the favor of yourself or Capt. Maxwell to send them to Richmond to Mr. Brown who will answer your draught for every expence.

I was sensible that the novelty of the case, on my arrival in Virginia with my baggage, laid you under doubt as to the duties. On my arrival here I mentioned it to the Secretary of the Treasury, that if my baggage was liable to duty I would remit it to you immediately and set the thing to rights. He said it was not liable, and that you had done right. Between 70. and 80. packages of my furniture from Paris are lately landed here, and are duty free. With a due sense of your obliging conduct I am Sir your most Obedt. & most humble servt.

Th: Jefferson

